Citation Nr: 1026330	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include dysthymia, as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; Friend of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought on appeal.  

Previously, a claim for a compensable rating for erectile 
dysfunction was also in appellate status.  By way of a February 
2010 statement, written on a VA Form 9, the Veteran withdrew this 
issue from appellate status.  This issue is not currently on 
appeal.  See 38 C.F.R. § 20.204.

The Veteran testified before the Board in June 2010.  A copy of 
the transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's diagnosed psychiatric disability, to include 
dysthymia, is attributable to the service-connected diabetes.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include 
dysthymia, is warranted.  38 U.S.C.A. § 1110  (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.

The Veteran contends that he has a psychiatric disability that is 
attributable to his service-connected disabilities.  The Veteran 
has specifically asserted that he has depression secondary to his 
service-connected diabetes.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for a disability shown to 
be proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
For valid secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) evidence establishing a nexus 
between the service-connected disability and the claimed 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Diabetes mellitus is currently rated as 40 percent disabling.  
Service connection is in effect for additional disability found 
to be secondary to diabetes, including cardiovascular 
atherosclerosis, rated as 60 percent disabling.  A total 
disability rating due to individual unemployability (TDIU) is 
also in effect.

There are multiple medical opinions of record regarding whether 
the currently diagnosed psychiatric disability is attributable to 
service.  In an April 2004 letter, a private treating physician 
wrote that during his course of treatment for diabetes the 
Veteran had developed depression.  The physician opined, in 
essence, that the depression was secondary to the Veteran's 
diabetes.  In an undated letter, the same physician wrote that 
the Veteran's depression was a result of diabetes, diabetic 
neuropathy, and coronary disease.

The Veteran underwent an August 2004 psychiatric examination.  
The examiner diagnosed dysthymia.  She opined that even though 
patients who have diabetes do have a higher risk of developing 
depression, she "did not see this relationship to this point to 
the service connected illness."  She further stated that "[t]he 
dysthymia is caused by or as a result of the illness and not 
directly related to his diabetes."  The Board notes that the 
meaning of this opinion is unclear, and appears to be 
contradictory.

In a September 2009 letter, a private physician wrote that the 
Veteran had been under her care for depression and anxiety since 
November 2007.  She opined that the Veteran's depression was 
"very much related to his medical problems including his 
diabetes."

The Veteran underwent an additional VA examination in November 
2009.  The examiner wrote that the Veteran initially stated that 
he had been depressed for the past thirty to forty years, but 
later said that he had depression for past several years.  The 
examiner diagnosed depressive disorder and anxiety disorder.  She 
opined that the currently diagnosed depressive disorder and 
anxiety disorder were less likely than not caused by or a result 
of his service connected conditions.  As rationale, the examiner 
opined that while the Veteran's "current anxiety and depression 
may be exacerbated by his service connected conditions, and in 
that way related to them, it is more likely that they are due to 
and the result of his past financial situation, his wife's 
terminal illness and her death."

The Board finds that service connection is warranted.  The Board 
has considered and weighed the positive and negative evidence in 
this case.  The August 2004 VA opinion is inadequate as the 
examiner's statements appear contradictory.  The November 2009 VA 
opinion is inadequate as the examiner did not address 
aggravation, although she indicated that the psychiatric 
disability "may be exacerbated by his service connected 
conditions."  Thus, it is unclear whether she was of the opinion 
that the diabetes aggravates the psychiatric disability.  

The positive opinions of record, provided by private treating 
physicians, indicate that the currently diagnosed psychiatric 
disability is attributable to service-connected disability, to 
specifically include the diabetes.  Based on these physicians 
knowledge of the Veteran's medical history through their 
treatment of the Veteran, the Board finds these opinions are of 
substantial probative weight.  The preponderance of the medical 
opinion evidence supports service connection for the psychiatric 
disability, whether diagnosed as dysthymia, depression disorder, 
or anxiety disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).

As there is a current diagnosis of a psychiatric disability, and 
the evidence establishes that the psychiatric disability is 
attributable to service-connected disability, secondary service 
connection is warranted.  See 38 C.F.R. § 3.310.  Service 
connection for a psychiatric disability, to include dysthymia, is 
granted.


ORDER

Service connection for a psychiatric disability, to include 
dysthymia, is granted.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


